U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM S-1/A Amendment No. 3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ESL Teachers Inc. (Exact name of Registrant as specified in its charter) NEVADA TBA (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2475 Paseo del las Americas, Suite 1135 San Diego, CA 92154 Business Filings Incorporated 6100 Neil Rd., Suite 500 Reno, NV 89511 (Name and address of principal executive offices) (Name and address of agent for service) Registrant's telephone number, including area code: 619-955-7885 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box |X| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. || If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. || If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box.|| CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM PRICE SHARE (1) PROPOSED MAXIMUM AGGREGATE OFFERING PRICE (2) AMOUNT OF REGISTRATION FEE Common Stock 1,200,000 shares $0.05 $60,000 $1.84 (1) This price was arbitrarily determined by ESL Teachers Inc. (2) Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE
